—In a proceeding pursuant to CPLR 7503 to stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (Adams, J.), dated August 17, 2000, which granted the petition.
*683Ordered that the order is affirmed, with costs.
Since the appellant failed to report the alleged hit-and-run accident to the police within 24 hours or as soon as reasonably possible as required by the policy at issue, she is precluded from recovering the policy’s uninsured motorist benefits (see, Matter of State Farm Mut. Ins. Co. v Genao, 210 AD2d 340; Matter of United States Fire Ins. Co. v Williams, 166 AD2d 538). Moreover, contrary to the appellant’s contention, the petitioner timely disclaimed coverage upon first learning of the ground for such disclaimer (see, Matter of Allcity Ins. Co. [Jimenez], 78 NY2d 1054; Matter of Legion Ins. Co. v Estevez, 281 AD2d 420). Santucci, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.